Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
This action is a notice of allowability in response to Applicant’s communication filed on 7-12-2021 regarding a final rejection.
Claims 40-56 and 59-61 are pending.
Claims 40, 47 and 54 were amended.
Claims 60 and 61 were added.
Claims 57 and 58 were cancelled.
Claims 40-56 and 59-61 are allowed.

Examiner’s statement of reasons for allowance
A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. 
Claimed Subject Matter:
The instant application is directed to a technique for securing and verifying consumer identification and payments using a consumer device that interfaces with merchant devices, and a network device, such that the consumer avoids having to present a physical payment instrument, identification, or currency directly to the merchant. The technique consists of a networked device, a consumer device and a plurality of merchant devices, all of which interface through a wireless connection, whereby the networked device is configured to a) generate a 
Specifically the invention is directed to an apparatus, method and computer program comprising:
identify a client application executing on a client computing device, wherein the client computing device is configured to utilize client device first communication capabilities of the client computing device and client device second communication capabilities of the client computing device, wherein the client device first communication capabilities are associated with a client device first communication range and the client device second communication capabilities are associated with a client device second communication range, the client device first communication range shorter than the client device second communication range; 
generate a plurality of client application identifying tokens corresponding to the client application, wherein each client application identifying token of the plurality of client application identifying tokens is associated with a private key and client application identifying data, and wherein each client application identifying token comprises non-sensitive data; 
provide the plurality of client application identifying tokens to the client application via the client device second communication capabilities;
identify a provider application executing on a provider computing device, wherein the provider computing device is configured to utilize provider device first communication capabilities and provider device second communication capabilities, wherein the provider device first communication capabilities are associated with a provider device first communication range and the provider device second communication capabilities are associated with a provider device second communication range, wherein the provider device first communication range is shorter than the provider device second communication range; 
receive, from the provider application and via the provider device second communication capabilities of the provider computing device, a short-range initiation indication, wherein the short-range initiation indication indicates that the provider application has received a first identifying token from the client application executing on 
determine a validation conclusion for the short-range initiation indication based on whether the first identifying token is among the plurality of client application identifying tokens corresponding to the client application; and
in response to determining a positive validation conclusion, provide the client application identifying data to the provider application via the provider device second communication capabilities of the provider computing device. 

Regarding 101:
Under Step 2A, prong one, amended independent claims 40, 47 and 54 belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices including mitigating risk as it recites the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants. (refer to MPP 2106.04(a)(2)).
However, under Step 2A prong two, amended claims 40, 47 and 54 recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception by improving the functioning of a computer (see MPEP 2106.05(a)) and by applying the judicial exception in a way that is beyond a general linking to the technological environment, such that the claims a whole is more than a drafting effort designed to monopolize the exception. (see MPEP 2106.05(e)  
The amended claims 40, 47 and 54 that recite: 
receive, from the provider application and via the provider device second communication capabilities of the provider computing device, a short-range initiation indication, wherein the short-range initiation indication indicates that the provider application has received a first identifying token from the client application executing on the client computing device via the provider device first communication capabilities of the provider computing device, the first identifying token received in response to the provider application detecting the client 
improve computer-related technology in addition to applying the judicial exception in a way that is beyond a general linking to the technological environment whereby the first identifying token received in response to the provider application detecting the client computing device is within a provider environment defined by the provider device first communication range.
Therefore, the Examiner believes claims recite patentable subject matter and are allowed under 35 USC § 101.
Regarding Prior Art:
The prior art reference of record that is most closely related to the claim limitation recited above is by Bui et.al (US 2011/0173096 A1) who teaches: a computer-implemented service that acts as an intermediary between merchant sites and enables the users to purchase items on the merchant sites without having to create accounts with such sites. A user may invoke the service from a web page of a merchant site, and complete a purchase transaction, without having to browse away from the merchant site. The service may either forward the user's payment information to the merchant's system to enable the merchant to charge the customer, or may charge the user on behalf of the merchant. In some implementations, the service enables users to make single-action purchases from the merchant sites.

Nevertheless Bui fails to disclose the following limitations of independent claims 40, 47 and 54:
generate a plurality of client application identifying tokens corresponding to the client application, wherein each client application identifying token of the plurality of client application identifying tokens is associated with a private key and client application identifying data, and wherein each client application identifying token comprises non-sensitive data
receive, from the provider application and via the provider device second communication capabilities of the provider computing device, a short-range initiation indication, wherein the short-range initiation indication indicates that the provider application has received a first identifying token from the client application executing on the client computing device via the provider device first 

Furthermore, there was no prior art found such that could be combined with Bui in order to teach the above limitations.
Therefore, the Examiner believes claims recite patentable subject matter.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PIERRE L MACCAGNO/
Examiner, Art Unit 3699

/JOSEPH W. KING/Primary Examiner, Art Unit 3696